Citation Nr: 0603887	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  01-05 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In September 2003, the Board remanded the case for 
evidentiary development.  

The Board notes that in a VA examination report of June 2005, 
the VA examiner opined that it "appears that the veteran was 
having significant psychiatric problems while on active duty 
and may well be service connectable for his thought 
disorder."  The issue of service connection for a 
psychiatric disorder other than PTSD had not been addressed 
by the RO.  Therefore, the issue is referred to the RO for 
adjudication.


FINDINGS OF FACT

The veteran does not have PTSD based upon an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been given notification as required by the 
VCAA.  Specifically, the discussions in the April 2000 rating 
determination, the March 2001 statement of the case, the 
February 2002 and July 2005 supplemental statements of the 
case, and March 2003 and May 2005 letters, have informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Moreover, in the statements and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibility with regard to identifying and providing 
certain information or evidence.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also notes that a May 2004 letter notified the 
appellant that he should submit additional information and 
evidence in his possession.  The appellant has also been 
repeatedly advised to identify any source of evidence so VA 
could assist in requesting such evidence.  The Board finds 
that a reasonable inference from such communications is that 
the appellant was asked to furnish any pertinent evidence 
that the appellant may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  See Mayfield, supra. The 
Board finds that all notices required by VCAA and 
implementing regulations were provided to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the duty-to-assist provisions set forth in the new law 
and regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection.  Moreover, all 
available pertinent records mentioned by the veteran have 
been obtained to include, private medical records, VA 
outpatient records, service medical records and personnel 
records.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Under these circumstances no further action is 
necessary to assist the appellant.

Factual Background

In an entrance examination dated in August 1974, the veteran 
psychiatric evaluation was normal.  In the accompanying 
report of medical history the veteran denied any trouble 
sleeping, depression, or nervous troubles.  

An in-service psychiatric evaluation conducted in May 1975 
was done as a result of a request from the veteran's chief 
and division officer who felt that the veteran was capable of 
doing good work but was lethargic and procrastinated in his 
performance.  The examiner reported that the veteran's mental 
status was unremarkable, showed no evidence of either 
psychosis or neurosis, organicity or major mood disturbances.  
Service medical records were otherwise negative for any 
treatment or complaints of psychiatric problems.  A 
separation physical dated in March 1975 noted the veteran's 
psychiatric evaluation to be normal.  

At a psychiatric evaluation of July 1979 at the Napa State 
Hospital, the veteran reported that he was told in the 
military that he had a "passive-aggressive personality."  
He reported that he was found with methamphetamines, 
marijuana, alcohol and acid on board ship while in the Navy 
and that he took approximately 300 trips on LSD.  The veteran 
admitted to hearing voices at times, which he associated with 
Satan.  He reported past suicidal feelings.  A diagnosis of 
habitual excessive drinking, thought disorder, and rule out 
schizophrenia, chronic undifferentiated type was entered.

At a February 1999 VA psychiatric evaluation the veteran 
reported stressors which included frequent racist attacks 
during childhood, while in service, and after service, and 
his inability to pay for child support.  He reported that he 
suffered frequent nightmares and that he was always anxious 
due to the many wrongs done to him.  He further noted that he 
experienced rage and violent behavior.  The veteran's account 
of his military history was unremarkable except for noting 
that he once was arrested for fighting.  The veteran also 
reported that he dated his major problems to 1992, when he 
got divorced, his father and brother passed away, and he was 
out of work.  A diagnosis of PTSD was entered.  

A February 1999 psychiatric consultation from the North Bay 
Vet Center noted that the veteran reported experiencing a 
number of racial discrimination traumas as a child.  He 
further noted episodes of family violence and community 
racism.  He also reported a near death experience when he was 
12 years old when he was abducted and nearly drowned by the 
local police.  The veteran also reported continued racial 
discrimination incidents after separating from service, 
separation from his spouse, and losing his job.  

A September 1999 statement form the veteran listed a series 
of stressors he claimed caused his PTSD.  He noted being hit 
in the back of his head while in training; witnessing the 
rape of a fellow crewman by 18 men while he was bound hand 
and foot to a sheet metal rolling machine in the shop where 
he was working, being sexually molested by a petty officer 
and almost being raped himself; seeing two crewmen from a 
fellow ship be arrested and summarily executed by Chinese 
officials for raping a Chinese girl; and, being set-up for 
drug possession while on board the ship.  

A search in conjunction with the Naval Criminal Investigative 
Service (NCIS) conducted in June 2004 revealed that any 
records which may have existed dating to the time of the 
alleged rape of the Chinese girl  and execution of the two 
crewmen had been destroyed.  

At a VA examination of June 2005 the veteran was diagnosed 
with PTSD along with major depression, and psychosis, not 
otherwise specified.  At the examination the veteran reported 
as in-service stressors an unsuccessful attempt at being 
sexually assaulted on board the ship, witnessing a friend 
being gag-raped and sodomized, racist attacks on board the 
ship, and an incident about Chinese officials summarily 
executing two crewmen from a sister ship.  However, the 
veteran reported that the incident involving the execution of 
the two crewmen was reported in error.  The examiner noted 
that the actual story appeared more plausible and did not 
involve trauma to the veteran.  The examiner opined that the 
veteran's PTSD was mild but appeared to date back to assaults 
and fears while on active duty.  

Criteria and Analysis

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

If a PTSD claim is based on in-service personal assault, 38 
C.F.R.§ 3.304(f)(3) provides that evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are no 
"recognized military citations or other supportive evidence" 
that the veteran actually engaged in combat.  West v. Brown, 
7 Vet. App. 70, 76 (1994) (emphasis added).  The Board finds, 
therefore, that the veteran is not a veteran of combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

The record contains several diagnoses of PTSD.  At the VA 
examinations leading to the PTSD diagnoses, the veteran 
related his PTSD to racially motivated incidents on board the 
ship, witnessing a gang rape of a fellow crewmember and being 
sexually molested and almost raped himself, and the execution 
of two crewmembers from a sister ship by Chinese authorities.  

First, with regards to the execution of the two crewmen, the 
Board notes that at the VA examination the veteran admitted 
that the execution was reported in error.  Therefore, there 
is no need to attempt to corroborate this event.  Moreover, 
the examiner noted that the actual story did not cause trauma 
to the veteran.

With regards to the remaining claimed stressors, the Board 
notes that the veteran's account of these experiences cannot 
be verified.  With regards to the racial assaults and the 
rape of the fellow crewmember, there is no report of said 
incidents having occurred.   The veteran alleges that he 
reported the incident to his chief, but that he turned a 
blind eye and did not pay attention.  The veteran has not 
submitted any evidence to corroborate these events except for 
his own account.  Although the veteran has provided 
descriptions of these events, these are anecdotal incidents 
and are not subject to verification

The veteran has also reported that he was a victim of a 
personal assault.  However, the Board notes that the veteran 
has a history of being inconsistent in reporting events.  In 
June 2005, as noted above, the veteran reported that the 
history involving the Chinese authorities executing two 
crewmen was not accurate.  During the course of treatment, 
the veteran initially denied a history of substance abuse.  
However, he later admitted to a history of such use.  With 
only the veteran's account of the events as evidence of the 
alleged assault and considering the veteran's inconsistent 
reporting, the Board finds that his statements are not 
credible.  

The record also establishes that during service, poor work 
habits and demeanor were noted.  However, rather than a 
change in behavior following a personal assault, the record 
established that such action was nothing more than a pattern 
of behavior that had preexisted service.  Prior to service he 
had been suspended from school for inappropriate behavior; he 
had held multiple jobs prior to service and had been picked 
up by police.  It was also noted that he had been laid off 
from pre-service jobs because he had been accused of poor 
work performance.  The Board finds that there had been no 
behavior change in the veteran and that his in-service 
pattern of behavior was consistent with his in-service 
behavior and post- service behavior.  As noted by the 
examiner during service he had a pattern of behavior "from 
adolescence."

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to these examiners of having experienced 
stressful events in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnoses of PTSD in this 
case were predicated on the veteran's history of stressors 
which have not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
The veteran's statements do not establish the required 
evidence needed.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).




ORDER

Service connection for PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


